HART & TRINEN, LLP ATTORNEYS AT LAW 1624 Washington Street Denver, CO80203 William T. Hart, P.C. Email:harttrinen@aol.com Donald T. Trinen Facsimile:(303) 839-5414 (303) 839-0061 Will Hart October 12, 2011 Laura Crotty Securities and Exchange Commission treet, NE Washington, DC 20549 Re:VistaGen Therapeutics, Inc. This office represents VistaGen Therapeutics, Inc. The Company plans to file a response to the staff’s letter dated September 8, 2011 by October 21, 2011 If you should have any questions concerning the foregoing, please do not hesitate to contact the undersigned. Very Truly Yours, HART & TRINEN, L.L.P. /s/ William Hart William T. Hart VistaGen Letter SEC re response to comments 10-12-11
